COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00006-CV

IN THE INTEREST OF J.C.R. AND B.B.N.N., CHILDREN


                                       ----------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                       ----------

              MEMORANDUM OPINION1 AND JUDGMENT

                                       ----------

      On June 18, 2010, we notified appellant K.D.R. that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App.

P. 38.6(a). We stated we could dismiss her appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within ten

days a response showing grounds for continuing the appeal. See Tex. R. App. P.

42.3. We have not received any response.2


      1
       See Tex. R. App. P. 47.4.
      2
       Appellant’s counsel previously informed this court by letter that K.D.R. did
                                           1
      Because appellant=s brief for K.D.R. has not been filed, we dismiss her

appeal for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                  PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 15, 2010




not wish to pursue the appeal but that counsel would not be filing a motion to
dismiss or a brief for K.D.R. The letter says it was copied to “Client.”
                                        2